               Case 2:20-mj-30262-DUTY ECF No. 1 filed
                                            AUSA:      07/23/20
                                                     Craig Wininger PageID.1 Telephone:
                                                                                Page 1 (313)
                                                                                        of 5 226-9569
AO 91 (Rev. ) Criminal Complaint            Special Agent:          Nathan Triezenberg, ATF       Telephone: (810) 347-3408

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan

United States of America                              Case: 2:20−mj−30262
   v.                                                 Assigned To : Unassigned
GINO MORGAN                                           Assign. Date : 7/23/2020
                                                      CMP: USA v MORGAN (MAW)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   July 23, 2020                in the county of               Wayne        in the
       Eastern           District of       Michigan        , the defendant(s) violated:
                  Code Section                                             Offense Description

18 U.S.C. § 922(g)(1)                                    Possession of a Firearm by a Felon




         This criminal complaint is based on these facts:
See attached affidavit




     Continued on the attached sheet.
                                                                                           Complainant’s signature

                                                                                 Nathan Triezenberg, Special Agent, ATF
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: 07/23/20                                                                                Judge’s signature

City and state: Detroit, MI                                              Hon. Elizabeth A. Stafford, United States Magistrate Judge
                                                                                            Printed name and title
   Case 2:20-mj-30262-DUTY ECF No. 1 filed 07/23/20          PageID.2    Page 2 of 5



           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Special Agent Nathan Triezenberg, being duly sworn, depose and state

the following;

      1. I make this affidavit from personal knowledge based on my participation

in this investigation, including writing and review of reports by myself and/or other

law enforcement agents, communications with others who have personal

knowledge of the events and circumstances described herein, and information

gained through my training and experience. The information outlined below is

provided for the limited purpose of establishing probable cause and does not

contain all details or all facts of which I am aware relating to this investigation.

      2.     I have been employed with the U.S. Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF) since September 2015. I have received formal

training through participation and successful completion of the ATF Special Agent

Basic Training as well as training at the Federal Law Enforcement Training

Center’s Criminal Investigator Training Program.

      3.     This affidavit is in support of a criminal complaint charging Gino

MORGAN with a violation of Title 18 U.S.C. Section 922(g)(1)- Possession of a

Firearm by a Felon.

      4. On July 23, 2020, at approximately 11:00AM, law enforcement officers

with the Bureau of Alcohol, Tobacco, Firearms and Explosives executed a Federal

                                           1
   Case 2:20-mj-30262-DUTY ECF No. 1 filed 07/23/20          PageID.3   Page 3 of 5



Search Warrant at 42593 Argyle Court, Canton, MI. Upon execution, Gino

MORGAN was found in the apartment with his girlfriend.

      5.     During the search of the residence, ATF personnel recovered a loaded

Interarms (Model: Hellpup; S/N PAC1129790) handgun. The Interarms firearm

was recovered in the dining area of the apartment, located in plain view on a shelf.

      6.     During the search of the residence, law enforcement also stopped a

Dodge Ram (License Plate EDA6060) which was identified as the vehicle

primarily used by MORGAN. Someone other than MORGAN was operating the

Ram at the time of the stop. Agents executed a search warrant on the Ram and

seized an FN (model: Five-Seven; S/N 386216245) handgun from an air vent

immediately adjacent to the steering wheel of the vehicle.

      7. During a previous review of MORGAN’S social media account,

“BIG__RIZZ”, conducted on January 14, 2020, at approximately 0200, MORGAN

posted a story containing an image of an FN Pistol with a loaded magazine with

ammunition consistent with that of an FN Five-Seven pistol.

      8.     During a previous review of MORGAN’s social media account,

“BIG__RIZZ,” conducted on March 2, 2020, MORGAN is identified in possession

of a loaded magazine matching the magazine and ammunition recovered by ATF

personnel.




                                          2
   Case 2:20-mj-30262-DUTY ECF No. 1 filed 07/23/20        PageID.4   Page 4 of 5



      9.     During the course of a recorded post-Miranda interview, MORGAN

verbally acknowledged his status as a felon and his prohibited status. MORGAN

also said, “I see your mans got my FN bro, I already seen he got the gun out of

the car.”

       10. I have reviewed records from the Michigan Department of

Corrections and Morgan’s criminal history and, based on those records, have

learned that he is prohibited from possessing a firearm because he was convicted in

2011of Larceny from a Motor Vehicle, which is a felony offense punishable by

more than a year in prison.

      11.    The firearms described above were examined by SA Shannon

Richardson, who is trained and is recognized as an authority on interstate nexus. It

was found that the firearms were manufactured outside of the state of Michigan.

      12. Based on the aforementioned facts, I have probable cause to believe that

on July 23, 2020 in the Eastern District of Michigan, Gino MORGAN did

knowingly possess a firearm while being prohibited as a felon.




                                          3
   Case 2:20-mj-30262-DUTY ECF No. 1 filed 07/23/20     PageID.5      Page 5 of 5



                                            Respectfully submitted,



                                            Nathan D. Triezenberg
                                            Special Agent
                                            Bureau of Alcohol, Tobacco,
                                            Firearms and Explosives



Sworn to before me and signed in my
presence and/or by reliable electronic means.




Honorable Elizabeth A. Stafford
United States Magistrate Judge

         July 23, 2020
Dated:




                                        4
